In a proceeding pursuant to CPLR article 78 to review a determination of the Town Board of the Town of Southeast, dated May 22, 1986, which, after a hearing, found that the petitioner had violated the Freshwater and Wetland Protection Law of the Town of Southeast and imposed a civil penalty, the petitioner appeals from a judgment of the Su*722preme Court, Putnam County (Dickinson, J.), dated October 14, 1986, which dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
We find that the Town Board’s determination that the petitioner was in violation of the Freshwater and Wetland Protection Law of the Town of Southeast was supported by substantial evidence and cannot be said to have been arbitrary or capricious (see, Matter of Pell v Board of Educ., 34 NY2d 222).
In addition, we find that the imposition of the civil penalty was proper and that it was not so shocking under the circumstances of this case that it should be set aside (see, Matter of Pell v Board of Educ., supra). Thompson, J. P., Weinstein, Rubin and Harwood, JJ., concur.